Citation Nr: 1144159	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 14, 2008, for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 30 percent from July 14, 2008, forward, for service-connected GERD.

3.  Entitlement to an initial compensable disability rating prior to July 14, 2008, for service-connected residuals of a stress fracture of the right foot.

4.  Entitlement to an initial disability rating in excess of 10 percent from July 14, 2008, forward, for service-connected residuals of a stress fracture of the right foot.

5.  Entitlement to an initial compensable disability rating prior to July 14, 2008, for service-connected residuals of a stress fracture of the left foot.

6.  Entitlement to an initial disability rating in excess of 10 percent from July 14, 2008, forward, for service-connected residuals of a stress fracture of the left foot.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofermoral syndrome of the left knee.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In an August 2008 rating decision, the RO increased the evaluations of the Veteran's GERD to 30 percent and for her right and left foot disabilities to 10 percent, each effective July 14, 2008.  As such, the Board has identified the issues as stated on the preceding page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During VA treatment in January 2008, the Veteran stated that she was awarded 100 percent disability from the Social Security Administration (SSA).  To date, VA has not obtained the SSA determination or the medical records on which the determination was made. Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2)  (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records. 

The claims file also reveals that the most recent VA medical treatment records are dated July 2008.  There is no indication that the Veteran discontinued receiving treatment for her claimed disabilities.  Thus, the RO should arrange to obtain any recent VA medical treatment records relating to the Veteran's service-connected disabilities since July 2008.  Although the Veteran underwent a VA examination in February 2011, additional treatment records are requested on remand and, therefore, another VA examination should be afforded to her after the current records are obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  Although she was previously denied entitlement to TDIU in a February 2008 rating decision, in March 2008, the Veteran's representative raised the issue of TDIU in conjunction with the claim for another VA examination for a musculoskeletal condition.  As the Veteran's representative raised the issue of TDIU as part of her claim for higher ratings and the record indicates that the Veteran is currently unemployed, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit statements addressing the current severity of his disabilities and their effect on her ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her service-connected GERD, right foot disability, left foot disability, and left knee disability.  After securing the necessary release, obtain these records, including VA treatment records since July 2008.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

4.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of her GERD.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of the Veteran's residuals of a stress fracture of the right foot and left foot and patellofermoral syndrome of the left knee.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

Provide the range of motion of the right foot, left foot, and left knee in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right foot, left foot, and right knee exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost;

Also indicate whether there is evidence of recurrent subluxation or lateral instability of the left knee.  All right foot and left foot pathology should be noted and the examiner should describe the extent and severity of the Veteran's right foot and left foot disabilities.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's left knee, right foot, and left foot disabilities, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

The examiner should then provide an opinion as to whether the Veteran's combined service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

6.  Then readjudicate the Veteran's claims on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

